Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of wagering or fundamental economic practice and the mathematical relationship or formula guiding wagering.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Please see Alice Corp. Pty. Ltd. V. CLS Bank International for guidance.

Claim 19 is an independent claim directed to assisting.  Processes fall within statutory categories of invention (Step 1: YES).

The claims are then analyzed to determine whether it is directed to an exception.  In this case, the claims are drawn to the abstract idea of a mental process or a concept performed in the human mind (including an observation, evaluation, judgment, opinion).  In particular, the process of matching users to an application can be done mentally.

For the purpose of showing the mental steps, 
scanning instantaneously an image of the scanning surface when a die or dice are thrown thereon;  (A person can look at dice when they are thrown.)
receiving in a processing unit said scanning information regarding the image of the scanning surface upon which a die or dice are thrown and deriving, based on said image, data regarding the dice thrown. (Based on what a person saw, they can derive the roll data.)
 
Claim 20 recites a client server mode.  Other than reciting “a client server mode”, nothing in the claim elements precludes the steps from practically being performed in the human mind.  The mere nominal recitation of a generic computer does not take the claim limitations out of the mental processes grouping.

 (Step 2A, prong one: YES)

The claims are then analyzed to determine whether there are additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
In this case, the claims recite that the steps are performed by “a client server mode”.
The client server mode in the steps is recited at a high level of generality, i.e., as a generic computer performing a generic computer function of communicating data. This generic client server mode limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
(Step 2A, prong two: NO)

Viewing the limitations individually, 
The claims are then analyzed to determine whether the claims provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.


Viewing the limitations as a combination, the claim simply instructs the practitioner to implement the concept of assisting with routine, conventional activity specified at a high level of generality in a particular technological environment.  When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of assisting.
(Step 2B: NO). The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, lines 7-8, recite, “the detection area span by the detection elements being maximally 25% smaller than the area span by the scanning surface.”
	First, “the detection area” lacks antecedent basis.
	Second, the limitation is part of the scanning device and should be in the first paragraph, not the paragraph drawn to what the processor is configured for.
	Third, the phrase “span by”, used twice, appears to be a translation error and could be replace by “of”.
	Fourth, “being maximally 25% smaller than” may be correct, but it might be more clear if it was stated as -- being less than 25% of --.

	So, as the last phrase of the first paragraph, it could read
-- wherein a detection area of detection elements being less than 25% of the area of the scanning surface. --









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10, 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG pub 2011/0165923) in view of Alsip (US PG pub 2016/0012671).

Davis et al. shows all of the limitations of the claims except for scanning instantaneously.
Davis et al. appears to show a detection area of detection elements being less than 25% of the area of the scanning surface and a distance between detectors of the detection system and the scanning surface is smaller than 2.5 cm, but the dimensions are not explicit.

A device for assisting in electronic gaming, the device comprising: 
a scanning device (Figure 15, scanning device 1510) comprising a scanning surface, (full surface of player console 1500)
wherein the scanning surface is arranged for throwing a die or dice thereon (see die 1504 in sub-section or window 1501, the game input region.  Also see [0089]), 

a processor (central display 1201)
configured for receiving scanning information regarding the image of the scanning surface upon which a die or dice are thrown (From above, figure 12 and paragraph [0102] show, “transmits information to the central display 1201”) and 
programmed for deriving, based on said image, data regarding the dice thrown, (From above, “where the roll is incorporated into the game state.” The data must be derived to incorporated into the game state.”)
the detection area span by the detection elements being maximally 25% smaller than the area span by the scanning surface. 
 
	In regards to claim 2,
wherein the detection system is a lens-less detection system so that no lens is positioned between detection elements of the detection system and the scanning surface. (figure 15)
 
	In regards to claim 3,
wherein a distance between detectors of the detection system and the scanning surface is smaller than 2.5 cm. (figure 15)

wherein the device comprises a reading device for reading a unique serial number for the die or dice and/or for reading a variable throwing code of the die or dice or a writing device for writing a variable throwing code of the die or dice to a writable memory of the die or dice.  (paragraph [0040])

In regards to claim 16,
communicating in electronic gaming via a client - server mode or based on a blockchain principle.  (From paragraph [0101], “FIG. 12 illustrates an example system 1200 in which there is a central display 1201 (representing an example of the central display 101 of FIG. 1), and four surrounding player consoles 1211, 1212, 1213 and 1214 (each representing an example of the player console 500 of FIG. 5).”  Figure 1 represents the “client - server mode”.  The central collection of the roll data represents the blockchain principle.)

Alsip teaches, paragraph [0114], “The schematic enables cloud-based flash BIOS and remote reprogramming capability so as to refresh the games on a near-real time basis if needed.”  (The refresh input for the games on a near-real time basis represents the instantaneous.) 

Based on the teaching of Alsip, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that the 

Davis et al. appears to show a detection area of detection elements being less than 25% of the area of the scanning surface (figure 15) and a distance between detectors of the detection system and the scanning surface is smaller than 2.5 cm (figure 2), but the dimensions are not explicit.

Based on obviousness, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that the Davis et al. system specify dimensions in order to standardize production.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG pub 2011/0165923) and Alsip (US PG pub 2016/0012671) in further view of Itagaki et al. (US PG pub 2005/0221886).

The combination of Davis et al. and Alsip, as applied above, shows all of the limitations of the claims except for determining the number of eyes within the die surface scanned and indicating that the throw is invalid.




for at least one die, the shape or size of the die surface facing the scanning surface (paragraph [0037]) 

wherein the processor is adapted for identifying a moment in time corresponding with a standstill of the die or dice after the throw and for determining the number of eyes thrown based on image data obtained using the scanning device within a predetermined time period after the moment in time corresponding with the standstill of the dice after the throw (This is included in the real-time teaching of Alsip.)

	Itagaki et al. teaches for determining the number of eyes within the die surface scanned (figure 1 and the title) and indicating that the throw is invalid (figure 4, S119).

Based on the teaching of Itagaki et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Davis et al. and Alsip to incorporate determining the number of eyes within the die surface scanned and indicating that the throw is invalid in order to improve the quality control of the dice output.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG pub 2011/0165923) and Alsip (US PG pub 2016/0012671) in further view of Order (US Patent 6,609,710).

The combination of Davis et al. and Alsip, as applied above, shows all of the limitations of the claims except for specifying that the processor is adapted for imaging the different positions of the die or dice during the throw, so as to determine the dynamic behavior of the die or dice and identifying a moment in time corresponding with a standstill of the die or dice after the throw; and 
determining at least 4 points on a scanned surface of a die for identifying a shape of the die; the at least 4 points comprise four points at the outer edge of the scanned surface; the four points being determined as endpoints of the two largest diagonals that can be formed in the shape; comparing the length of the largest diameters that can be formed and for comparing the length of the sides of the shape formed using the four points.

	Davis et al. also shows
wherein the scanning device comprises no moving parts or wherein the scanning device (figure 12) 

	Order teaches, Column 8, line 66 to Column 9, line 20, “Irrespective of whether the camera operates continuously or is switched on by the dice impact, the dice PD will move back from the cushion into the playing area where they will come to rest, while the cameras must record the images of the two stationary dice in addition to a large number of pictorial data, and the DIP and EDP system components must recognise the dice as such and in particular must determine and process the number of pips thereof.  The 
	The teaching above, the cameras must record the images of the two stationary dice in addition to a large number of pictorial data, and the DIP and EDP system components must recognise the dice as such and in particular must determine and process the number of pips thereof.  The pictorial data includes the 4 points and the processing of the pictorial data includes the four points being determined as endpoints of the two largest diagonals that can be formed in the shape; comparing the length of the largest diameters that can be formed and for comparing the length of the sides of the shape formed using the four points.

Based on the teaching of Order, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Davis et al. and Alsip to incorporate 
the processor is adapted for imaging the different positions of the die or dice during the throw, so as to determine the dynamic behavior of the die or dice and 
determining at least 4 points on a scanned surface of a die for identifying a shape of the die; the at least 4 points comprise four points at the outer edge of the scanned surface; the four points being determined as endpoints of the two largest diagonals that can be formed in the shape; comparing the length of the largest diameters that can be formed and for comparing the length of the sides of the shape formed using the four points.
This would be done in to improve the quality control of the dice output.



Claims 11, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG pub 2011/0165923) and Alsip (US PG pub 2016/0012671) in further view of Order (US Patent 6,609,710).

The combination of Davis et al. and Alsip, as applied above, shows all of the limitations of the claims except for specifying that the device comprises an upstanding wall being pressure sensitive for detecting whether or not a die or dice are thrown against the upstanding wall and a plurality of cameras configured for taking a visual image of the dice under different angles.



	Order teaches, Column 8, lines 42-50, “FIG. 2 shows a symbolic representation of such an impact sensor 22.  Only when both Craps dice strike the cushion and each thereof actuates a sensor 22, is the camera activated.  If only one dice impact is recorded, this will normally mean that, contrary to the game rules, the second dice either has come to rest en route or has left the playing area as a result of bouncing off 
an object on the playing area (chip; pile of chips) or bouncing off the lateral cushion.”
	Order teaches, Column 8, lines 51-60, a plurality of cameras configured for taking a visual image of the dice under different angles.

Based on the teaching of Order, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Davis et al. and Alsip to incorporate an impact sensor wall in order to improve the dice rolling integrity.
Based on the teaching of Order, it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Davis et al. and Alsip to incorporate a plurality of cameras configured for taking a visual image of the dice under different angles in order to provide efficient functioning.


4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG pub 2011/0165923) and Alsip (US PG pub 2016/0012671) in further view of Yang (US PG pub 2005/0128551).

The combination of Davis et al. and Alsip, as applied above, shows all of the limitations of the claims except for specifying a plurality of detection systems, each detection system being adapted for detecting a part of the scanning surface, and wherein the processor is configured for receiving scanning information regarding the image of the scanning surface as a plurality of partial images of the scanning surface and for stitching the plurality of partial images of the scanning surface to a full image of the scanning surface.

Yang teaches, paragraph [0032], “the method has the steps of sequentially scanning consecutive partial images of the object from each of the plurality of scan areas, respectively, and combining the consecutive partial images to form a substantially complete image of the object corresponding to a full scan of the plurality of scan areas.”

Based on the teaching of Yang, it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Davis et al. and Alsip to incorporate a plurality of detection systems, each detection system being adapted for detecting a part of the scanning surface, and wherein the processor is configured for receiving scanning information regarding the image of the scanning surface as a plurality of partial images of the scanning surface and for stitching the plurality of partial images of the scanning surface to a full image of the scanning surface in order to speed up the scanning process.

Allowable Subject Matter
Claim 12 is rejected under 35 USC 112 and dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection being resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715